DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul Johnson on 5/13/21.

The application has been amended as follows: 

1. (Currently amended) An unlocking method, applied to a virtual reality device, comprising:
displaying A candidate icons, by the virtual reality device, the A candidate icons comprising M password icons related to latest operations; wherein the A candidate 
acquiring, by the virtual reality device, in response to an operation of selecting an unlocking icon from the A candidate icons, a selected unlocking icon; and
performing, by the virtual reality device, an unlocking operation of the virtual reality device according to the selected unlocking icon, the M password icons related to 
wherein A and M are integers, and A is larger than M, and
wherein a method of generating the M password icons related to the latest operations comprises:
acquiring, by the virtual reality device, a task list of a system;
determining, by the virtual reality device, a corresponding operation order according to execution time of tasks in the task list, to determine M latest operations; and
generating, by the virtual reality device, the M password icons related to the latest operations according to the M latest operations;
wherein the M password icons related to the latest operations have a one-to-one correspondence with icons of the M latest operations.

9.	(Canceled)

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest: M password icons related to the latest operations and an order of the selecting the unlocking icon matching an operation order of the selected unlocking icon; wherein a method of generating the M password icons related to the latest operations comprises: acquiring, by the virtual reality device, a task list of a .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CORUM JR whose telephone number is (303)297-4234.  The examiner can normally be reached on Mon. - Fri. 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM A CORUM JR/Examiner, Art Unit 2433                                                                                                                                                                                                        

/BRANDON S HOFFMAN/Primary Examiner, Art Unit 2433